Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 33 comprising inter alia wherein the first imaging device is disposed to visualize tissue dissection by the dissector, wherein the visualization of the tissue dissection can only occur through the transparent portion of the dissector, and wherein the second imaging device is disposed to visualize an operation performed by the energy tool, wherein the visualization of the operation can only occur through the transparent portion of the dissector; and wherein an axis extending from the distal end of the second imaging device to the energy tool traverses the transparent portion of the dissector during use of the energy tool, and wherein the apparatus has a central axis extending along a longitudinal length of the apparatus, the dissector is located at a first longitudinal axis offset from the central axis, and the energy tool is located at a second longitudinal axis offset from the central axis, wherein the second longitudinal axis is different from the first longitudinal axis.
Fels et al. teaches a first imaging device (5); a cannula (2) having a dissector (10) for advancing along the vessel to create a tunnel, the dissector having a transparent portion (para [0050]) wherein the cannula comprises a lumen housing the first imaging device (4); a tool (7) moveably coupled to the cannula (para [0068]), and wherein at least a part of the tool is visible through the transparent portion of the dissector during use of the tool (FIG. 4); and
a second imaging device (15, para [0079]) having a distal end.  However, Fels et al. does not teach wherein the visualization of the tissue dissection can only occur through the transparent portion of the dissector, and wherein the second imaging device is disposed to visualize an operation performed by the energy tool, wherein the visualization of the operation can only occur through the transparent portion of the dissector.  Therefore, Fels et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795